Title: From George Washington to William Heath, 28 October 1780
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters near Passaic Octr 28th
                     1780
                  
                  I have been favoured with your Letter of the 24th Inst. and thank
                     you for the representation you make of the Ammunition and Ordnance Stores at
                     Providence—I will give directions to Colonel Greene for their further security.
                  While I feel the full force of all your observations respecting
                     the necessity of having permanent supplies laid in for the Posts in the
                     Highlands—I have to lament the inefficacy of our past measures, and the
                     disagreeable prospects before us. Col. Blane can give you more particular
                     information; As it is the business of the Commissary General, to point out the
                     places of deposit to the state Agents, and to make all the arrangements in the
                     Department, but not having the power, or the Means, to make any purchases
                     himself; the supplies must be very inadequate and precarious, unless the States
                     will furnish the quotas they are called upon for, with more punctuality and
                     dispatch, than has hitherto been the case.
                  The plan you suggest of having the salted provisions put up as
                     near the spot as possible, would certainly be eligible—but at present seems
                     impracticable, while the Army is barely subsisted from day to day—I cannot but
                     hope, however, that the Legislatures (most of which are now sitting) will take
                     immediate and effectual means to have the necessary Magazines laid in for the
                     Winter.
                  I have appointed Brigadier General Clinton to take the command
                     Albany, who will proceed thither accordingly. I am Dear Sir With great esteem
                     & regard Your Most Obedient and Very Humble Servant
                  
                     Go: Washington
                  
               